Citation Nr: 1011663	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the appellant's service is a bar to 
VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The appellant had active service from June 1966 to August 
1970.  The appellant was discharged from service under other 
than honorable conditions.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee Regional Office (RO). 

A brief review of the history of this claim is instructive.  
The appellant first filed a claim for service connection for 
a gunshot wound to his right arm in October 2001; two months 
later, he added the issue of service connection for post-
traumatic stress disorder (PTSD).  When, in the course of 
developing the appellant's claim, the RO learned that he was 
discharged "under conditions other than honorable," it 
informed him in a September 2002 of how this characterization 
could affect his claim.  In an August 2003 administrative 
decision, the RO determined that the appellant's discharge 
under other than honorable conditions was a bar to his 
receiving benefits.  

The appellant filed a timely Notice of Disagreement, and a 
May 2005 Statement of the Case confirmed and continued the 
earlier ruling.  Following the filing of a substantive 
appeal, the Board issued a January 2008 decision in which it 
concluded that the character of the appellant's discharged 
served as a bar to his receiving benefits.  

The appellant thereafter appealed to the Court of Appeals for 
Veterans Claims (Court).  In an October 2009 decision, the 
Court set aside the Board's January 2008 decision and 
remanded the case for readjudication.  In its remand, the 
Court specifically instructed the Board to provide an 
adequate statement of reasons and bases as to why the 
appellant's December 1969 convictions for second degree 
burglary constituted offenses of moral turpitude.  


FINDINGS OF FACT

1.  The appellant was arrested on June 19, 1969, and charged 
with two counts of second degree burglary.  He pleaded guilty 
to these charges, and on December 8, 1969, he was sentenced 
to three years in jail.

2.  Second degree burglary - defined at the time as the 
breaking and entering into a dwelling with the intent to 
commit a felony - is a crime of moral turpitude.  

3.  The appellant's military service was dishonorable. 


CONCLUSION OF LAW

The appellant's character of discharge is a bar to VA 
benefits, including health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to qualify for VA benefits, an appellant must 
demonstrate that he had the status of a veteran.  Struck v. 
Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2).  A person seeking to establish veteran status must 
do so by a preponderance of the evidence; the benefit-of-the 
doubt doctrine is not applicable to that determination 
status. Struck, 9 Vet. App. at 152; see also Laruan v. West, 
11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico 
v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  

The statutory bars under 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c) state that benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions:
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful 
order of competent military authorities;
        (2) By reason of the sentence of a general court-
martial;
        (3) Resignation by an officer for the good of the 
service; 
        (4) As a deserter;
(5) As an alien during a period of hostilities, where it 
is affirmatively shown that the former service member 
requested his or her release; or
(6) By reason of a discharge under other than honorable 
conditions issued as a result of being AWOL for a 
continuous period of at least 180 days. 
38 C.F.R. § 3.12(c).  The final bar regarding AWOL status 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  In determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of prolonged AWOL and the 
reasons for going AWOL should be considered.  38 C.F.R. § 
3.12(c)

The regulatory bars under 38 C.F.R. § 3.12(d) state that a 
discharge is considered to have been issued under 
dishonorable conditions for any of the following offenses:
(1) Acceptance of an undesirable discharge to escape 
trial by general court-martial.
        (2) Mutiny or spying.
(3) An offense involving moral turpitude. This includes, 
generally, conviction of a felony.
(4) Willful and persistent misconduct. 
(5) Homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty. 

A discharge or release from service under either the 
statutory or regulatory bars is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense. 38 C.F.R. § 3.12(b).

As summarized in the previous Board decision, a review of the 
appellant's service records show that he enlisted in the 
United States Army on June 1, 1966 for a three-year period of 
obligated service with a prospective service discharge date 
of May 31, 1969.  He was sent to Vietnam, where he was 
wounded in combat on May 19, 1968.  Service medical records 
show that he was sent to the US Army Hospital in Camp Zama, 
Japan; he was subsequently returned to the United States in 
June 1968.  During his recovery period at the US Army 
Hospital in Fort Jackson, South Carolina, the appellant went 
AWOL, from September 6 to September 20, 1968.  He re-injured 
his wounded arm on September 17, 1968, and upon his return he 
remained in the hospital unit for two more months.  On 
November 20, 1968, he was returned to duty, with temporary 
restrictions.

Service personnel records show that the appellant went AWOL a 
second time from January 7 to 27, 1969.  He went AWOL a third 
time from March 17, 1969 until he was arrested by civilian 
authorities on June 19, 1969.  He remained in civil 
confinement while awaiting a determination by the court on 
the charges brought against him.  The appellant was charged 
with two counts of second degree burglary - a felony offense 
- in his home state of Tennessee.  He pleaded guilty to each 
count, was convicted on December 8, 1969: and was sentenced 
to 3 years incarceration.

On June 19, 1970, the recommendation was made to separate the 
appellant from the military because of his convictions by a 
civil court under AR 635-206.  He was formally discharged in 
August 1970, under "conditions other than honorable".  

Again, pursuant to VA regulation, a discharge is considered 
to have been issued under dishonorable conditions if a person 
is discharged for an offense involving moral turpitude, which 
generally includes felony offenses.  38 C.F.R. § 3.12(d)(3).  
In this case, the Court remanded the appellant's claim to 
allow the Board to provide greater detail on why the 
appellant's December 1969 convictions for second degree 
burglary constituted a crime of moral turpitude. 

Moral turpitude is not defined in 38 C.F.R. § 3.12(d), nor 
has it been defined in the common law applying and 
interpreting the regulation.  Black's Law Dictionary offers 
two definitions for moral turpitude.  The first defines the 
term as "conduct that is contrary to justice, honesty, or 
morality."  Black's Law Dictionary (8th ed. 2004).  The 
second, which Black's states is applicable to military law, 
simply defines moral turpitude as "any conduct for which the 
applicable punishment is a dishonorable discharge or 
confinement not less than one year."  Black's Law Dictionary 
(8th ed. 2004).  

Further, the case of Hagarty v. United States, 449 F.2d 352 
(Ct. Cl. 1971) citing to an earlier edition of the Army 
Manual for Courts Martial, noted that "offenses such as 
larceny, fraudulently making and uttering bad checks, and the 
like, involve moral turpitude and are not to be treated as 
minor."  Id. at 357.

The facts underlying the appellant's conviction are not 
known.  Ultimately, however, the charge of second degree 
burglary and the appellant's conviction speak for themselves.  

The appellant was convicted of second degree burglary under 
Tenn. Code Ann. § 39-3-401 (repealed 1989) which defined 
burglary as the breaking and entering into a dwelling house 
or other occupied dwelling place during the day with the 
intent to commit a felony.  It appears from the records 
surrounding the convictions that the appellant pleaded guilty 
and was sentenced to three years in prison.  

Even without knowing the surrounding circumstances, the Board 
is comfortable labeling any second degree burglary conviction 
as a crime of moral turpitude.  Breaking into a home with the 
intent to commit a felony therein certainly meets the first 
Black's definition of conduct that is contrary to justice, 
honesty, or morality.  And, as shown in the Hagarty case, if 
the military considered larceny and uttering bad checks to be 
crimes of moral turpitude, than the much more malicious crime 
of second degree burglary certainly qualifies under these 
guidelines.

Significantly, the Court has consistently stated that it is 
the appellant's burden of proof to show, by a preponderance 
of the evidence, that he or she is entitled to Veteran 
status.  Struck, 9 Vet. App. at 152; see also Laruan, 11 Vet. 
App. 80 (1998), and Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  The appellant has not met this burden.  

The appellant has offered two statements regarding his 
discharge, and these statements have been associated with his 
claims folder.  While these statements offer a wealth of 
information regarding the periods of AWOL status that have 
been noted in this case, he speaks very little of his 
burglary convictions, his ultimate reason for discharge.  The 
appellant did state that he felt that the Army did not 
provide enough of a defense for him, and that he thought his 
status as a Vietnam veteran was used against him.  The Board 
notes, however, that the appellant has twice appealed to the 
Army's Board for Correction of Military Records in an effort 
to have his discharge recharacterized.  A June 2004 letter 
shows that the appellant's effort was first denied in the 
mid-1980s, and was again denied in June 2004.  Thus, the 
basis for the appellant's discharge has not changed since it 
occurred in 1970.  

The appellant also reiterated his belief that his being 
wounded in service while in the Republic of Vietnam should 
have been considered both in his civil court case and in the 
claim before the Board now.  The two events, however, are 
separate and distinct.  Just as the appellant's later 
conviction does not void his being awarded the Purple Heart, 
his status as a wounded soldier does not ameliorate his later 
criminal actions.  

While the appellant's statements help explain the 
circumstances surrounding his discharge, they do not persuade 
the Board that he is entitled to status as a veteran.  

If the appellant can show, however, by a preponderance of the 
evidence, that he was insane at the time, his discharge could 
be recharacterized.  As the Court has stated, 
an insane person is one who, due to a disease (1) 
"exhibits ... a more or less prolonged deviation 
from his normal method of behavior"; (2) 
"interferes with the peace of society"; or (3) 
"has so departed ... from the accepted standards 
of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community 
in which he resides. 
Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. 
App. 246, 253 (1995)).

Here, the appellant has introduced no evidence beyond his own 
statements to show that he was insane.  Moreover, his 
statements do not show insanity.  In his October 2002 
statement, the appellant stated that he was under a lot of 
stress after being wounded.  A lot of stress does not 
translate into any of the three criteria listed above.  In 
his June 2005 letter, the appellant stated that he was a 
"sick man," but it appears that he was using this to 
describe his residual gunshot wound and not his mental state.  
Again, it is the appellant's burden to establish veteran 
status by a preponderance of the evidence. Struck, 9 Vet. 
App. at 152.  Under that standard, the appellant has not 
shown that he was insane, and the Board will not make such a 
finding.  

In conclusion, the Board finds that because the appellant's 
burglary convictions are crimes of moral turpitude, the 
appellant's discharge is considered dishonorable, and this 
character of discharge is a bar to VA benefits.  38 U.S.C.A. 
§§ 101, 5303; 38 C.F.R. §§ 3.12, 3.354.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

An extended discussion of the VCAA is unnecessary.  Because 
this case involves the legal question regarding whether the 
appellant has legal standing to apply for VA benefits, the 
VCAA is inapplicable to this appeal.  See Wensch v. Principi, 
15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-232 (2000) (holding that the VCAA was inapplicable to a 
matter of pure statutory interpretation).  Further, the 
appellant was informed in a September 2002 of the fact that 
his character of discharge could serve as a bar to his 
receiving VA benefits.  The appellant has responded to this 
letter, and has had a full and fair opportunity to present 
arguments in support of his claim.  




	(CONTINUED ON NEXT PAGE)


ORDER

The character of the appellant's service is a bar to VA 
benefits, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


